DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas S. Diemwiebel on 02/04/2022.

The application has been amended as follows: 
3. (Currently Amended) The method of claim 2, wherein the predefined hazard levels comprise one or more of a minimum hazard level which corresponds to a situation in which an electronic vehicle guidance system of a motor vehicle has detected no hazard, and a maximum hazard level, which corresponds to a situation in which the electronic vehicle guidance system of the motor vehicle has detected [[the]] an occurrence of an accident or a collision in the route section.

5. (Currently Amended) The method of claim 1, wherein the information signal is
transmitted to a computer of one of the motor vehicles, wherein the computer comprising the analysis unit.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method for reducing risks in road traffic.  Each independent claim identifies the uniquely distinct features: “using the analysis unit, assigning each absolute position to one of a plurality of route sections and determining a risk characteristic value for each of the route sections as a function of the hazard level; using the analysis unit, generating a risk signal based on at least one risk characteristic value and providing the risk signal to at least one traffic participant; wherein the hazard level is assigned to a corresponding route section depending on the associated position, and the risk characteristic value is determined for the corresponding route section as a function of the hazard level assigned thereto; and using the analysis unit, statistically evaluating the hazard level assigned to the corresponding route section in order to determine the risk characteristic value for the corresponding route section”.  The prior arts fail to teach the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

-Alewine et al. (6,150,961) discloses an automated traffic mapping.
-Mather et al. (US 8,706,456) discloses a system for hazardous area classification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        2/2/22